

	

		II

		109th CONGRESS

		1st Session

		S. 748

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Gregg (for himself

			 and Mr. Sununu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the establishment at Antietam

		  National Battlefield of a memorial to the officers and enlisted men of the

		  Fifth, Sixth, and Ninth New Hampshire Volunteer Infantry Regiments and the

		  First New Hampshire Light Artillery Battery who fought in the Battle of

		  Antietam on September 17, 1862, and for other purposes.

	

	

		

			1.

			Establishment of New Hampshire memorial, Antietam National

			 Battlefield, Maryland

			

				(a)

				Memorial authorized

				The Secretary of the Interior

			 shall authorize the establishment, at a suitable location approved by the

			 Secretary within the boundaries of Antietam National Battlefield, of a memorial

			 to the officers and enlisted men of the Fifth, Sixth, and Ninth New Hampshire

			 Volunteer Infantry Regiments and the First New Hampshire Light Artillery

			 Battery who fought in the Battle of Antietam on September 17, 1862.

			

				(b)

				Authorized entity

				The Secretary shall select

			 the persons who will be permitted to establish the memorial authorized by

			 subsection (a).

			

				(c)

				Design approvals

				The size, design, and

			 inscriptions of the memorial authorized by subsection (a) shall be subject to

			 the approval of the Secretary.

			

				(d)

				Prohibition on use of Federal funds for establishment

				No Federal funds may be

			 expended to design the memorial authorized by subsection (a), to acquire the

			 memorial, to prepare the site selected for the memorial, or to install the

			 memorial.

			

				(e)

				Suspension for misrepresentation in fundraising

				The Secretary may suspend the

			 authority of the persons selected under subsection (b) to establish the

			 memorial authorized by subsection (a) if the Secretary determines that

			 fundraising efforts relating to the memorial have misrepresented an affiliation

			 with the memorial or the Federal Government.

			

				(f)

				Annual report

				Until the memorial authorized

			 by subsection (a) is installed, the persons selected under subsection (b) to

			 establish the memorial shall submit to the Secretary an annual report of

			 operations related to fundraising efforts for the memorial and progress on the

			 establishment of the memorial.

			

				(g)

				Maintenance

				Upon installation of the

			 memorial authorized by subsection (a), the Secretary shall assume

			 responsibility for the maintenance of the memorial. The Secretary may accept

			 contributions for the maintenance of the memorial from the persons selected

			 under subsection (b) to establish the memorial and from other persons. Amounts

			 accepted under this subsection shall be merged with other funds available to

			 the Secretary for the maintenance of the memorial and credited to a separate

			 account with the National Park Foundation.

			

